     Case 2:20-cv-00854-JAM-DB Document 20 Filed 01/28/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       MICHAEL L. OVERTON,                              No. 2:20-cv-0854 JAM DB P
12                        Plaintiff,
13            v.                                          ORDER
14       CALIFORNIA HEALTH CARE
         FACILITY,
15
                          Defendant.
16

17

18           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

19   U.S.C. § 1983. Plaintiff alleges large sums of money are owed to him. The matter was referred

20   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On December 10, 2020, the magistrate judge filed findings and recommendations herein

22   which were served on plaintiff and which contained notice to plaintiff that any objections to the

23   findings and recommendations were to be filed within fourteen days. (ECF No. 17.) Plaintiff has

24   not filed objections to the findings and recommendations.1

25           The court has reviewed the file and finds the findings and recommendations to be

26   supported by the record and by the magistrate judge’s analysis.

27
     1
       Plaintiff has filed a notice (ECF No. 18) and a letter (ECF No. 19). However, neither document
28   is responsive to the magistrate judge’s findings and recommendations.
                                                         1
     Case 2:20-cv-00854-JAM-DB Document 20 Filed 01/28/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed December 10, 2020, are adopted in full; and
 3         2. This action is dismissed without prejudice.
 4

 5
     DATED: January 27, 2021                     /s/ John A. Mendez
 6
                                                 THE HONORABLE JOHN A. MENDEZ
 7                                               UNITED STATES DISTRICT COURT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
